Citation Nr: 1620843	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-09 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an effective date earlier than August 24, 2010 for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to September 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  A formal claim for service connection for PTSD was received on February 5, 1998.  
 
2.  In a September 1998 rating decision, service connection for PTSD was denied based on the April 1998 VA examination findings showing no psychiatric diagnosis; the Veteran was notified of appellate rights, but did not appeal the rating decision.
 
3.  In the July 2004 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen service connection for PTSD on the basis that the Veteran had not submitted any current medical evidence showing treatment or diagnosis of PTSD; the Veteran was notified of appellate rights, but did not appeal the rating decision.
 
4.  After the July 2004 rating decision, no application to reopen service connection for PTSD was received prior to August 24, 2010.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The July 2004 rating decision determining that no new and material evidence had been received sufficient to reopen service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).
 
3.  The criteria for an effective date earlier than August 24, 2010 for service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, VA has assigned the earliest possible date permitted by the effective date regulations (date of receipt of claim to reopen), so that an earlier effective date is not legally possible.  This appeal has been resolved based on undisputed facts of the record as to the earliest date of claim received from the Veteran following a prior final denial of service connection.  No amount of notice or assistance in obtaining either records or medical examinations or opinions can alter the relevant fact of service connection reopening claim date in this case.  In this case, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Effective Date Analysis for Service connection for PTSD

The Veteran seeks an effective date earlier than August 24, 2010 for service connection for PTSD.  He contends that he is entitled to service-connected compensation benefits for PTSD effective from the date of receipt of the original claim in 1998.  

On February 5, 1998, the Veteran originally filed an informal claim for service connection for PTSD.  In the September 1998 rating decision, the RO denied service connection for PTSD based on the April 1998 VA examination findings showing no psychiatric diagnosis.  The Veteran was notified of the decision to deny service connection for PTSD and provided notice of procedural and appellate rights in September 1998.  The Veteran did not disagree with the determination within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the September 1998 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

On March 16, 2004, the Veteran filed a claim to reopen service connection for PTSD.  In the July 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for PTSD on the basis that the Veteran's statements of inability to sleep and night sweats were essentially the same symptoms previously considered at the April 1998 VA examination and determined to be insufficient to warrant diagnosis of a psychiatric illness.  The RO noted that the Veteran had not submitted any current medical evidence showing treatment or diagnosis of PTSD, and advised that the decision would be reconsidered if such evidence were submitted.  In August 2004, the Veteran was notified of the determination that no new and material evidence had been received to reopen service connection for PTSD and provided notice of procedural and appellate rights.  The Veteran did not disagree with the determination within one year of that notice, and no additional evidence was received within one year of that notice; therefore, the July 2004 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

After review of the record, the Board finds that there was no communication received prior to August 24, 2010 that established an informal or formal application to reopen the previously denied claim of service connection for PTSD.  On August 24, 2010, the Veteran filed an application to reopen service connection for PTSD and submitted a letter from a private primary care provider wherein the physician noted treatment of the Veteran for over 15 years and opined that the Veteran exhibited behavior and symptoms consistent with a PTSD diagnosis.  The Veteran did not file an application seeking to reopen service connection for PTSD until August 24, 2010, the effective date for the award of service connection for PTSD.  

Although entitlement to the benefit may have arisen (i.e., PTSD disability may have arisen or begun) earlier than August 24, 2010, the request to reopen service connection was not received until August 24, 2010.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for PTSD was not received until August 24, 2010, and the effective date can be no earlier than the claim to reopen, an earlier effective date for the grant of service connection for the 

PTSD is legally precluded.  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and date of receipt of claim to reopen, the claim should be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430. 


ORDER

An effective date earlier than August 24, 2010 for service connection for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


